Exhibit 10.1


 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this "Agreement") is entered into this 19th day of February 2009, by and
between SILICON VALLEY BANK ("Bank") and SOCKET MOBILE, INC., a Delaware
corporation ("Borrower"), whose address is 39700 Eureka Drive, Newark,
California 94560.


RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of December 24, 2008 (as the same has and
may continue to be from time to time further amended, modified, supplemented or
restated, the "Loan Agreement").

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank (i) extend the Maturity Date, and (ii) amend
certain other provisions of the Loan Agreement.

D. Although Bank is under no obligation to do so, Bank is willing to (i) extend
the Maturity Date and (ii) amend certain provisions of the Loan Agreement, all
on the terms and conditions set forth in this Agreement, so long as Borrower
complies with the terms, covenants and conditions set forth in this Agreement in
a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.

2. Amendments to Loan Agreement.

              2.1 Section 2.1.1 (Financing of Accounts). Section 2.1.1(b) of the
Loan Agreement is hereby amended in its entirety and replaced with the
following:

              (b) Maximum Advances. The aggregate outstanding amount of all
Advances, outstanding at any time may not exceed One Million Five Hundred
Thousand Dollars ($1,500,000). Notwithstanding any other term or provision of
this Agreement, the aggregate amount of Advances hereunder together with the
aggregate amount of loan advances under the EXIM Agreement shall not at any
event exceed Two Million Five Hundred Thousand Dollars ($2,500,000).

 

1

--------------------------------------------------------------------------------


              2.2 Section 2.2 (Collections, Finance Charges, Remittances and
Fees). Section 2.2.4(b) of the Loan Agreement is hereby amended in its entirety
and replaced with the following:
     
              2.2.4 Collateral Handling Fee. At all times that the Adjusted
Quick Ratio is less than 1.25 to 1.00, Borrower will pay to Bank a collateral
handling fee equal to seven tenths of one percent (0.70%) per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year (the "Collateral Handling Fee"). This fee is charged on a daily
basis which is equal to the Collateral Handling Fee divided by 30, multiplied by
the number of days each such Financed Receivable is outstanding, multiplied by
the outstanding Financed Receivable Balance. The Collateral Handling Fee is
payable when the Advance made based on such Financed Receivable is payable in
accordance with Section 2.3 hereof. In computing Collateral Handling Fees under
this Agreement, all Collections received by Bank shall be deemed applied by Bank
on account of Obligations three (3) Business Days after receipt of the
Collections. After an Event of Default, the Collateral Handling Fee will
increase an additional 0.50% effective immediately upon such Event of Default.
         

              2.3 Section 6.7 (Financial Covenants). Commencing with the monthly
reporting period for the month ending as of March 31, 2009, Section 6.6(a) of
the Loan Agreement is hereby amended in its entirety and replaced with the
following:

              (a) Adjusted Quick Ratio. Commencing with the month ending as of
March 31, 2009, an Adjusted Quick Ratio of not less than (i) 0.75 to 1.00 for
the month ending March 31, 2009, (ii) 0.90 to 1.00 for the months ending April
30, 2009 and May 31, 2009 and (iii) 1.00 to 1.00 for the month ending June 30,
2009 and for each month thereafter.

              2.4 Section 13 (Definitions).

              (a) The following definitions set forth in Section 13.1 of the
Loan Agreement are hereby amended in their entirety and replaced with the
following:

              "Availability" means, as the date of determination, an amount
equal to One Million Five Hundred Thousand Dollars ($1,500,000) minus all
outstanding Credit Extensions.

              "Facility Amount" is One Million Eight Hundred Seventy-Five
Thousand Dollars ($1,875,000).

              "Maturity Date" is March 24, 2010.

              "Total Liabilities" is on any day, obligations that should, under
GAAP, be classified as liabilities on Borrower's consolidated balance sheet,
including all Indebtedness, but excluding all other Subordinated Debt.

 

2

--------------------------------------------------------------------------------


              (b) The following terms and their respective definitions are
hereby added in alphabetical order to Section 13.1 of the Loan Agreement:

              "Adjusted Quick Ratio" is a ratio of Quick Assets to Current
Liabilities minus Deferred Revenue.       

              "Credit Extension" is any Advance or any other extension of credit
by Bank for Borrower's benefit.

              "Quick Assets" is, on any date, Borrower's unrestricted cash and
Cash Equivalents maintained with Bank, plus net Eligible Accounts paid within
ninety (90) days of invoice date, determined according to GAAP.

              2.5 Compliance Certificate. Exhibit B of the Loan Agreement is
replaced in its entirety with Exhibit B attached hereto. From and after the date
of this Agreement, all references in the Loan Agreement, to the Compliance
Certificate shall be deemed to refer to Exhibit B attached hereto.

3. Limitation of Amendments.

              3.1 The amendments set forth in Section 2, above, are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

              3.2 This Agreement shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

4. Representations and Warranties. To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:

              4.1 Immediately after giving effect to this Agreement (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

              4.2 Borrower has the power and authority to execute and deliver
this Agreement and to perform its obligations under the Loan Agreement, as
amended by this Agreement;

              4.3 The organizational documents of Borrower delivered to Bank on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

3

--------------------------------------------------------------------------------


              4.4 The execution and delivery by Borrower of this Agreement and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Agreement, have been duly authorized;

              4.5 The execution and delivery by Borrower of this Agreement and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Agreement, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;

              4.6 The execution and delivery by Borrower of this Agreement and
the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Agreement, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

              4.7 This Agreement has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights.

5. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Agreement shall be deemed effective upon (a) the due
execution and delivery to Bank of this Agreement by each party hereto, (b) the
due execution and delivery to Bank of that certain First Amendment to
Export-Import Bank Loan and Security Agreement, dated as of the date hereof, by
each party hereto, (c) Borrower's payment of the EXIM Bank amendment and renewal
fee in an amount equal to Three Thousand Dollars ($3,000), and (d) payment of
Bank's legal fees and expenses in connection with the negotiation and
preparation of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

BANK

SILICON VALLEY BANK
By: /s/ Aman Johal
Name: Aman Johal
Title: Relationship Manager

BORROWER

SOCKET MOBILE, INC.
By: /s/ David W. Dunlap
Name: David W. Dunlap
Title: CFO

 

4

--------------------------------------------------------------------------------


EXHIBIT B

SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of Socket Mobile, Inc. ("Borrower") certify under the
Loan and Security Agreement (the "Agreement") between Borrower and Silicon
Valley Bank ("Bank") as follows (all capitalized terms used herein shall have
the meaning set forth in the Agreement):

Borrower represents and warrants for each Financed Receivable:

Each Financed Receivable is an Eligible Account.

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

The correct amount is on the Invoice Transmittal and is not disputed;

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

 

 

--------------------------------------------------------------------------------


Additionally, Borrower represents and warrants as follows:

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change. The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower's organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound. Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.

Borrower is not an "investment company" or a company "controlled" by an
"investment company" under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a "holding company" or an
"affiliate" of a "holding company" or a "subsidiary company" of a "holding
company" as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower's or any Subsidiary's
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower's knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP. Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.

 

 

--------------------------------------------------------------------------------


Please indicate compliance status by circling Yes/No under "Complies" column.



Reporting Covenant Required Complies Monthly financial statements with
Compliance Certificate Monthly within 30 days Yes     No Annual financial
statement (CPA Audited) + CC FYE within 120 days Yes     No 10 Q, 10 K and 8-K
Within 5 days after filing with SEC Yes     No Borrowing Base Certificate A/R &
A/P Agings Monthly within 30 days Yes     No The following Intellectual Property
was registered after the Closing Date (if no registrations, state "None")




Financial Covenants Required Actual Complies Maintain on a Monthly Basis: _ _ _
Minimum Liquidity (as of February 28, 2009) $250,000 $_________________
Yes     No Adjusted Quick Ratio of not less than the following for the following
months ending 0.75 to 1.00 _ _ March 31, 2009 0.75 to 1.00 ___:1.00 Yes     No
April 30, 2009 0.90 to 1.00 ___:1.00 Yes     No May 31, 2009 0.90 to 1.00
___:1.00 Yes     No June 30, 2009 and for each month thereafter 1.00 to 1.00
___:1.00 Yes     No

 

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and Borrower represents that there is no
existing Event of Default.

Sincerely,

Socket Mobile, Inc.

____________________________________
Signature

____________________________________
Title

____________________________________
Date

 

 

--------------------------------------------------------------------------------